                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                              CR-06-102-GF-BMM

                 Plaintiff,

       vs.
                                                          ORDER
ROBERT PAUL MITCHELL,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on October 29, 2019. (Docs. 75.) Robert Mitchell

(Mitchell) filed objections on October 15, 2019. (Doc. 80.) The Court reviews de

novo findings and recommendations to which a party objects. 28 U.S.C. §

636(b)(1).

      Judge Johnston conducted a revocation hearing on October 29, 2019. (Doc.

77.) The United States accused Mitchell of violating his conditions of supervised
release by failing to notify his probation officer of a change in residence. Mitchell

admitted to the allegation. (Doc. 75 at 2.)

       Mitchell now opposes Judge Johnston’s Findings and Recommendations,

objecting to the recommended sentence of 9 months in custody and requests to

allocute before the undersigned. (Doc. 80.)

      The Court conducted a revocation hearing on November 18, 2019. (Doc.

82.) The Court has also considered the 18 U.S.C. § 3553(a) factors and agrees

with Judge Johnston’s Findings and Recommendations in part. Mitchell’s

violation of his condition represents a serious breach of the Court’s trust. This

violation proves serious and warrant revocation of Mitchell’s supervised release.

Judge Johnston has recommended that the Court revoke Mitchell’s supervised

release and commit Mitchell to the custody of the Bureau of Prisons for nine

months. (Doc. 78 at 3.) Judge Johnston further has recommended a term of life of

supervised release follow period of custody with the first 60 days of supervised

release spent in a secure inpatient drug treatment facility. (Doc. 75 at 4.)

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 75) are ADOPTED IN PART.

      IT IS FURTHER ORDERED that Defendant Robert Matthew Mitchell, Sr.

be sentenced to custody for seven months, followed by a lifetime of supervised
release with the first 60 days of supervised release spent in a secure inpatient drug

treatment facility.

      DATED this 18th day of November, 2019.
